Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is in response to the amendment filed on February 4, 2021 which was filed in response to the Non-Final Rejection dated January 15, 2021.
Specification
The abstract of the disclosure continues to be objected to because it contains more than 150 words.  Correction is required.  See MPEP § 608.01(b).
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 
Where applicable, the abstract should include the following: (1) if a machine or apparatus, its organization and operation; (2) if an article, its method of making; (3) if a chemical compound, its identity and use; (4) if a mixture, its ingredients; (5) if a process, the steps.
Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.  See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.
Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
Misnumbered Claims 2-4 have been renumbered as Claims 3 and 5-6, respectively.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3 and 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding Claims 1 and 3, the phrase "the handles are spaced apart to provide clearance between fists of a user holding each handle separately" is a relative term which renders the claims indefinite.  The term "between fists" is not defined by the claims, the specification does not provide a standard for ascertaining the requisite spacing, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  The size of the fists/fingers of a user and how the 
Claims 5 and 6 are rejected as being indefinite due to their dependency upon Claim 3 which has been rejected as being indefinite.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 and 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over United Kingdom Patent No. 7,625 to Trede et al. (hereinafter TREDE) in view of U.S. Patent No. 2,476,895 to Muter (hereinafter MUTER).
Regarding Claim 1, TREDE discloses an ergonomic handheld citrus press (Figs. 1-3; Page 1, Lines 6-7) allowing the use of closed fists and large force of the arms for comfortable and efficient operation, 
a first (d of Figs. 1 and 2; Page 1, Line22) and a second (e of Figs. 1 and 2; Page 1, Line21) elongated members hinged (b of Figs. 1 and 2; Page 1, Line 22) together at one end,
the first member has a cup shaped concave part (c of Figs. 1 and 2; Page 1, Line 22) with a plurality of straining holes (k of Fig. 2; Page 1, Line 26),
the second member has a cup shaped convex part (a of Figs. 1 and 2, Page 1, Line 21),
the concave and convex parts are adjacent to the hinge (c and a are adjacent b in Figs. 1-3; Page 1, Lines 21-22),
a first handle (see “First Handle” in Fig. 2 Detail of TREDE provided below) extends from the concave part at the opposite side of the hinge,
a second handle (see “Second Handle” in Fig. 2 Detail) extends from the convex part at the opposite side of the hinge,
wherein the first and second elongated members are configured for rotation (Page 1, Line 22) toward each other such that the concave part receives the convex part (Page 1, Lines 21-22), and the handles are spaced apart (Fig. 2 shows e and d are spaced apart).

    PNG
    media_image1.png
    310
    701
    media_image1.png
    Greyscale

However, TREDE does not expressly disclose the first and second elongated members are configured to provide clearance between fists of a user holding each handle separately in closed position.
MUTER discloses a hand tool with handles 6 and 10 (see Fig. 1) spaced a distance apart such that the handles are separated even when the jaws are fully closed to allow knuckle room (Col. 2, Lines 42-45).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to configure the first and second elongated members of TREDE according to the handle spacing taught by MUTER such that the elongate members of TREDE provide clearance for a user’s fists when using two hands to close the press so as to allow fullest possible pressure of both hands on the handles as taught by MUTER at Col. 1, Lines 30-34.
Regarding Claim 3, TREDE discloses an ergonomic handheld press for pressing food such as citrus or garlic, or cracking nuts, the press allowing the use of closed fists and large force of the arms for comfortable and efficient operation, as opposed to the use of open fist and small force in conventional presses, the ergonomic press is comprised of:
a first (d of Figs. 1 and 2; Page 1, Line22) and a second (e of Figs. 1 and 2; Page 1, Line21) elongated member hinged together (b of Figs. 1 and 2; Page 1, Line 22),
the first member has a first pressing part (c of Figs. 1 and 2; Page 1, Line 22),
the second member has a second pressing part (a of Figs. 1 and 2, Page 1, Line 21),
the first and second pressing parts are adjacent to the hinge (c and a are adjacent b in Figs. 1-3; Page 1, Lines 21-22),
a first handle extends from the first pressing part (see “First Handle” in Fig. 2 Detail of TREDE provided above),

wherein the first and second handles are configured for rotation toward each other (Page 1, Line 22) such that the first and second pressing parts also rotate toward each other (Page 1, Lines 21-22), and the handles are spaced apart (Fig. 2 shows e and d are spaced apart).
However, TREDE does not expressly disclose the handles are configured to provide clearance between fists of a user holding each handle separately in closed position.
MUTER discloses a hand tool with handles 6 and 10 (see Fig. 1) spaced a distance apart such that the handles are separated even when the jaws are fully closed to allow knuckle room (Col. 2, Lines 42-45).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to configure the first and second elongated members of TREDE according to the handle spacing taught by MUTER such that the elongate members of TREDE provide clearance for a user’s fists when using two hands to close the press so as to allow fullest possible pressure of both hands on the handles as taught by MUTER at Col. 1, Lines 30-34.
Regarding Claim 5, the TREDE and MUTER combination teaches the press as applied to Claim 3 above.  And, TREDE further discloses wherein the hinge (b of Figs. 1 and 2; Page 1, Line 22) is at the end of the elongated members (see “Elongate Member Ends” in Fig. 2 Detail of TREDE provided below.

    PNG
    media_image2.png
    250
    503
    media_image2.png
    Greyscale

Regarding Claim 6, the TREDE and MUTER combination teaches the press as applied to Claim 3 above.  And, TREDE further discloses wherein the hinge is between the pressing parts and the handles.  The hinge in TREDE is located between the pressing parts and the handles when in the fully opened position (see Fig. 1 of TREDE), and thus meets the broadest reasonable interpretation of the claim as currently recited.

Response to Arguments
Applicant's arguments filed February 4, 2021 have been fully considered but they are not persuasive.  Applicant argues the claimed invention is patentable over TREDE because TREDE’s written description points to features of TREDE’s press not present in Applicant’s press which were said to make TREDE’s press novel.  Examiner would respectfully like to bring to Applicant’s attention “The use of patents as references is not limited to what the patentees describe as their own inventions or to the problems with which they are concerned.  They are part of the literature of the art, relevant for all they contain.”  In re Heck, 699 F.2d 1331, 1332-33, 216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).  See M.P.E.P. §2123, Section I.
Applicant's further arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  U.S. Patent No. 7,654,197 to Knusel teaches a garlic press (1 in Fig. 1; Col. 2, Line 28) with a hinge (43 in Fgi. 1; Col. 2, Line 50) between the pressing parts (2 and 3 in Fig. 1; Col. 2, Lines 30-32) and the handles (4 and 5 in Fig. 1; Col. 2, Line 40).
U.S. Patent Application Publication No. 2002/0092430 of Dempsey teaches a device for draining liquid from a can with a hinge (18 in Fig. 1; ¶[0018]) between the pressing parts (28 and 34 in Fig. 1; ¶[0018]) and the handles (12 and 14 in Fig. 1; ¶[0018]).
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. DEREK PRESSLEY whose telephone number is (313)446-6658.  The examiner can normally be reached on 7:30 to 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.D.P./Examiner, Art Unit 3725                                                                                                                                                                                                        



/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725